United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Alexandria, VA, Employer
)
__________________________________________ )
M.S., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0891
Issued: December 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 29, 2016 appellant, through counsel, filed a timely application for review from
a February 26, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has more than four percent permanent impairment of his
right lower extremity and three percent permanent impairment of his left lower extremity, for
which he has received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board.3 On December 2, 2013 appellant, then a
41-year-old law enforcement officer, filed an occupational disease claim (Form CA-2) alleging
that he sustained spondylolisthesis, spondylosis, severe degenerative disc disease, torn discs, and
severe foraminal stenosis as a result of duties of his federal employment, including the wearing
of body armor weighing over 50 pounds and extreme physical exertion while pursuing and
apprehending fugitives and conducting tactical operations. OWCP accepted his claim for
occupational disease on April 28, 2014 for aggravation of cervical spondylosis without
myelopathy; aggravation of lumbosacral spondylosis without myelopathy; aggravation of
unspecified arthropathy; aggravation of degeneration of the lumbar or lumbosacral intervertebral
disc; thoracic or lumbosacral neuritis or radiculitis; aggravated-acquired spondylolisthesis; and
displacement of the lumbar intervertebral disc without myelopathy.
On May 9, 2014 appellant filed a claim for wage-loss compensation (Form CA-7) for the
period November 7, 2013 to January 3, 2014. By decision dated August 6, 2014, OWCP denied
his claim for compensation for the period November 7, 2013 through January 3, 2014. It noted
that it had not received a request for authorization for a surgery that resulted in absence from
work, and found that the evidence of record failed to support disability during the claimed
period. Appellant appealed to the Board, in a decision dated April 20, 2015, the Board affirmed
OWCP’s August 6, 2014 decision, finding that he had not submitted sufficient medical evidence
to establish disability for the relevant time frame.4 The facts and circumstances of the case as set
forth in the Board’s prior decision are incorporated by reference.
On August 5, 2014 appellant requested a schedule award. In a report dated October 27,
2014, Dr. Neil Allen, a Board-certified neurologist and internist, examined appellant and rated
his permanent impairment of the lower extremities as 7 percent for motor impairment and 6
percent for sensory impairment, for a total 13 percent permanent impairment of each lower
extremity. He rendered his rating according to the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). Dr. Allen
used the spinal nerve impairment method of calculating impairment according to proposed Table
2, p.6 of The Guides Newsletter, July/August 2009; and Table 15-14, p.425 of the A.M.A.,
Guides. He noted that appellant had a severe sensory deficit at L5, corresponding to a class 1
impairment for the lower extremities, with a default value of six percent. Dr. Allen applied
grade modifiers of 1 for functional history and 2 for clinical studies to both the right L5 lumbar
nerve root and the left L5 lumbar nerve root. He noted, with regard to appellant’s functional
history, that appellant’s pain disability questionnaire score was 22 and that he reported pain with
3

Docket No. 14-1925 (issued April 20, 2015).

4

Id.

2

strenuous activity. Dr. Allen concluded that appellant, therefore, had a grade modifier of 1 for
functional history. He also interpreted a magnetic resonance imaging (MRI) scan of appellant’s
lumbar spine taken on September 17, 2013. With regard to this clinical study, Dr. Allen noted
that appellant had mild disc bulging at L4-5; and diffuse disc bulging with annular tearing and
mild facet arthropathy at L5-S1. He further noted that an electromyographic clinical study and a
nerve conduction velocity (NCV) study on June 18, 2014 revealed evidence of a right L5
radiculopathy. Dr. Allen, therefore, found that appellant had a grade modifier of 2 for clinical
studies. He concluded that the grade modifiers increased the grade to a grade D, six percent
permanent impairment due to sensory loss. Regarding appellant’s L5 motor deficit, Dr. Allen
explained that appellant had a mild motor deficit, with an assigned default value of five percent
permanent impairment. He noted that, since appellant reported pain with strenuous activity, he
qualified for a grade modifier of 1 for functional history. Dr. Allen again noted that appellant’s
MRI scan and electromyography (EMG) and NCV studies of the L5 nerve root qualified for a
grade modifier of 2 for clinical studies. He concluded that appellant default value of five percent
was increased to grade D, which resulted in seven percent permanent impairment for motor
deficit.
OWCP forwarded Dr. Allen’s report along with a statement of accepted facts to a district
medical adviser (DMA) for review. In a December 1, 2014 report, the DMA, referring to the
A.M.A., Guides Newsletter, July/August 2009, agreed with Dr. Allen’s grade modifiers and net
adjustment for the functional history and clinical studies assigned to the sensory component of
the right L5 nerve root. He however related that appellant only had a mild, not moderate L5
sensory loss. The DMA disagreed with Dr. Allen’s assignment of a class 1 for the left L5 nerve
root, he agreed with Dr. Allen’s grade modifier for functional history, but disagreed with the
grade modifier for clinical studies, finding a clinical history adjustment of zero was preferable to
Dr. Allen’s adjustment of 2. He explained that his grade modifier for clinical studies differed
from Dr. Allen’s because diagnostic studies had revealed no evidence of left-sided L5 nerve root
compression. As such, the final net adjustment was -1, with the final grade B and impairment of
the left lower extremity of three percent. For the right lower extremity the clinical history
adjustment resulted in four percent permanent impairment for mild sensory loss. The final
percentage of permanent impairment according to the DMA was four percent for the right lower
extremity and three percent for the left lower extremity. Regarding appellant’s motor deficit, the
DMA concluded however that appellant had zero percent impairment for L5 motor deficit, as he
had no significant motor loss. The date of maximum medical improvement was October 2, 2014.
By decision dated May 11, 2015, OWCP granted appellant a schedule award for four
percent permanent impairment of the right lower extremity and three percent permanent
impairment for the left lower extremity. It noted that the weight of medical evidence rested with
its DMA.
On May 18, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. With his request, appellant attached a November 7, 2013
operative report, which had been previously reviewed by OWCP and included in the medical
record forwarded to the DMA. In this report, Dr. Edward J. Goldberg, a Board-certified
orthopedic surgeon, reviewed the procedures performed on that date of a Gill laminectomy at L3;
a left L1-2 hemilaminectomy and discectomy; a posterolateral spinal fusion at L3-4; and a
cancellous allograft. He noted that appellant’s pre- and postoperative diagnoses were isthmic

3

spondylolisthesis at L3-4 and a left L1-2 herniated nucleus pulposis.
complications.

There were no

The hearing was held on January 11, 2016. At the hearing, counsel argued that the DMA
in this case has a history of reducing the percentages of impairment based on disagreement with
treating physicians’ grade modifiers. He alleged that the DMA fabricated the evidence he cited
in disagreement with Dr. Allen’s grade modifier for clinical studies of the left L5 nerve root.
Counsel suggested that the DMA used stale medical evidence in calculating appellant’s
percentage of impairment.
By decision dated February 26, 2016, the hearing representative affirmed OWCP’s
May 11, 2015 decision. She found that appellant had not met his burden of proof to establish an
additional schedule award. The hearing representative noted that no medical evidence had been
received indicating that his impairment had been calculated incorrectly, and that the DMA’s
report was well reasoned and did not rely on stale medical evidence, but merely reviewed
historical documentation to evaluate Dr. Allen’s medical findings.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions, and organs of the body.
FECA however does not specify the manner by which the percentage loss of a member, function
or organ shall be determined. To ensure consistent results and equal justice for all claimants
under the law, good administrative practice requires the use of uniform standards applicable to
all claimants.7 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 For decisions issued after May 1, 2009, the
sixth edition is used to calculate schedule awards.9 It is well established that in determining the
amount of a schedule award for a member of the body that sustained an employment-related
permanent impairment, preexisting impairments of the body are to be included.10
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.11 A
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

8

Id.

9

FECA Bulletin No. 09-0003 (issued March 15, 2009).

10

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700.3.a.3 (January 2010). This portion of OWCP’s procedure provides that the
impairment rating of a given scheduled member should include any preexisting permanent impairment of the same
member or function.
11

Pamela J. Darling, 49 ECAB 286 (1998).

4

schedule award is not payable for the loss or loss of use, of a part of the body that is not
specifically enumerated under FECA.12 Moreover, neither FECA nor its implementing
regulations provide for a schedule award for impairment to the back or to the body as a whole.
Furthermore, the back is specifically excluded from the definition of organ under FECA.13
In 1960, amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.14
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition
(July/August 2009) is to be applied.15 The Board has long recognized the discretion of OWCP to
adopt and utilize various editions of the A.M.A., Guides for assessing permanent impairment.16
In particular, the Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform
standard applicable to each claimant for a schedule award for extremity impairment originating
in the spine.17
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the medical adviser
providing rationale for the percentage of impairment specified.18
ANALYSIS
The Board finds that this case is not in posture for decision.
In a report dated October 27, 2014, Dr. Allen, a Board-certified neurologist and internist,
examined appellant and rated his permanent impairment of the lower extremities as 7 percent for
12

Thomas J. Engelhart, 50 ECAB 319 (1999).

13

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

14

Supra note 10.

15

See G.N., Docket No. 10-0850 (issued November 12, 2010); see also supra note 10 at Chapter 3.700, Exhibit 1,
note 5 (January 2010). The Guides Newsletter is included as Exhibit 4.
16

D.S., Docket No. 14-0012 (issued March 18, 2014).

17

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

18

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

5

motor impairment and 6 percent for sensory impairment, for a total of 13 percent lower extremity
impairment of each lower extremity. He rendered his rating according to the sixth edition of the
A.M.A., Guides. Dr. Allen used the spinal nerve impairment method of calculating impairment
according to proposed Table 2, p.6 of The Guides Newsletter, July/August 2009; and Table 1514, p.425 of the A.M.A., Guides. Significantly, appellant’s treating physician determined that
appellant had a severe sensory loss at L5, and a mild motor deficit at L5. Dr. Allen applied grade
modifiers of 1 for functional history and 2 for clinical studies to both the right L5 lumbar nerve
root and the left L5 lumbar nerve root. He noted, with regard to appellant’s functional history,
that his pain disability questionnaire score was 22 and that he reported pain with strenuous
activity. Dr. Allen also interpreted an MRI scan of appellant’s lumbar spine taken on
September 17, 2013. With regard to this clinical study, he found diffuse disc bulging with
annular tearing and mild facet arthropathy at L5-S1. Dr. Allen further noted that an
electromyographic clinical study and an NCV on June 18, 2014 revealed evidence of a right L5
radiculopathy.
In a December 1, 2014 report, the DMA stated that appellant only had a mild L5 sensory
loss and no L5 motor deficit. He however agreed with Dr. Allen’s grade modifiers and net
adjustment for functional history of 1 and clinical studies of 2 of the right L5 nerve root. For the
left L5 nerve root, the DMA agreed with Dr. Allen’s grade modifier for functional history, but
disagreed with the grade modifier for clinical studies, finding a clinical history adjustment of
zero was preferable to Dr. Allen’s adjustment of 2. He explained that his grade modifier for
clinical studies differed from Dr. Allen’s because diagnostic studies had revealed no evidence of
left-sided L5 nerve root compression. As such, the final net adjustment was -1, with the final
grade B and impairment of the left lower extremity of three percent. The final percentage of
permanent impairment according to the DMA was four percent for the right lower extremity and
three percent for the left lower extremity.
The DMA’s report, was not based on an examination of appellant, and did not
sufficiently explain his conclusion that appellant had only a mild sensory loss and that there was
absence of left-sided L5 nerve root compression necessitating a clinical studies grade modifier of
zero even in the presence of findings from appellant’s MRI scan, EMG and NCV studies of the
lumbar spine. The DMA also did not fully explain his conclusion that appellant had no motor
deficit, given Dr. Allen’s findings that appellant did have pain with strenuous activity. In
previous schedule award decisions, the Board has found that a reasoned opinion by an OWCP
medical adviser will not usually constitute the weight of the medical evidence in an accepted
disability case, even if the medical adviser is a Board-certified specialist in the appropriate field
of medicine and the attending physician is not a specialist and offers no rationale. This is
because the medical adviser has not examined the claimant while the attending physician has.19
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence to see that justice is done.20 As
the DMA’s report was not well rationalized regarding the degree of appellant’s sensory loss and
19

M.D., Docket No. 16-0207 (issued June 3, 2016).

20

See L.T., Docket No. 13-1290 (issued December 18, 2013).

6

motor deficit due to his L5 nerve root compromise, OWCP should prepare a statement of
accepted facts and refer him to a second opinion physician for examination and evaluation.
Accordingly, the case is remanded to OWCP for referral to a second opinion physician
for consideration as to whether appellant has more than four percent permanent impairment of
his right lower extremity and three percent permanent impairment of his left lower extremity.
After OWCP has developed the case record consistent with the Board’s directive, a de novo
decision shall be issued.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 26, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded for further development
consistent with this decision.
Issued: December 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

